People v Semenets (2018 NY Slip Op 01580)





People v Semenets


2018 NY Slip Op 01580


Decided on March 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2018

Friedman, J.P., Andrias, Singh, Moulton, JJ.


5972 764/14

[*1]The People of the State of New York, Respondent,
v Victor Semenets, Defendant-Appellant.


Rosemary Herbert, Office of the Appellate Defender, New York (Mandy E. Jaramillo of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Aaron Zucker of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. Conviser, J.) rendered April 14, 2015, convicting defendant, after a jury trial, of assault in the third degree, and sentencing him to and three years' probation with 40 days' community service, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations, including its evaluation of alleged inconsistencies in testimony and its assessment of the reliability of eyewitnesses.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 13, 2018
CLERK